DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to a method of extracting valid gastrointestinal tract EMG data of claims 1-17 in the reply filed on 9/15/22 is acknowledged.
Claim(s) 18-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/15/22.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/919,578, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the prior-filed application does not provide support for “training a machine learning model on the identified plurality of artifacts in the raw time series training data set,” and “applying the machine learning model to a raw time series test data set, wherein the machine learning model is configured to: identify one or more artifacts in the raw time series test data set and classify each of the one or more artifacts in the test data set based on one or more characteristics, eliminate the one or more classified artifacts from the raw time series test data set by tracking the one or more classified artifacts down to any of a zero-crossing or a midpoint-crossing point on either side of a high amplitude artifact, and replace the one or more identified artifacts from the test data set with any of interpolated points or constant value points that span a gap across the eliminated one or more classified artifacts to create a clean time series data set comprising the valid gastrointestinal tract EMG signals,” as recited in claim 1.
The disclosure of the prior-filed application, Application No. 16/692,550, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the prior-filed application does not provide support for “training a machine learning model on the identified plurality of artifacts in the raw time series training data set,” and “applying the machine learning model to a raw time series test data set, wherein the machine learning model is configured to: identify one or more artifacts in the raw time series test data set and classify each of the one or more artifacts in the test data set based on one or more characteristics, eliminate the one or more classified artifacts from the raw time series test data set by tracking the one or more classified artifacts down to any of a zero-crossing or a midpoint-crossing point on either side of a high amplitude artifact, and replace the one or more identified artifacts from the test data set with any of interpolated points or constant value points that span a gap across the eliminated one or more classified artifacts to create a clean time series data set comprising the valid gastrointestinal tract EMG signals,” as recited in claim 1.
Accordingly, the effective filing date of the instant application is 12/9/19.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the claim language “training a machine learning model on the identified plurality of artifacts in the raw time series training data set” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of training the machine learning model, but never describes how the training occurs.  For example, is the training supervised or unsupervised?  What are the weightings?  Are other training concepts used such as regression?  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 1, the claim language “applying the machine learning model to a raw time series test data set, wherein the machine learning model is configured to: identify one or more artifacts in the raw time series test data set and classify each of the one or more artifacts in the test data set based on one or more characteristics, eliminate the one or more classified artifacts from the raw time series test data set by tracking the one or more classified artifacts down to any of a zero-crossing or a midpoint-crossing point on either side of a high amplitude artifacts, and replace the one or more identified artifacts from the test data set with any of interpolated points or constant value points that span a gap across the eliminated one or more classified artifacts to create a clean time series data set comprising the valid gastrointestinal tract EMG signals,” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of identifying artifacts, eliminating artifacts, and replacing the artifacts with points, but the specification never describes of how these functions are performed.  The term “machine learning model” is treated as a black box and the specification gives a list of categories of algorithms that may be used as a machine learning models, but never describes the specifics of how to achieve the above-recited functions with these categories of algorithms.  For example, what inputs and outputs are used?  How many and what type of layers are there?  How is the data propagated?  What logics are programmed to help the machine learning model make a decision?  How are the artifacts identified?  How are the artifacts eliminated?  How does the machine learning model replace points?  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 2-17 fail to cure the deficiencies of independent claim 1, thus claim(s) 1-17 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 5, the claim language “extreme percentile” (line 4) is ambiguous.  It is unclear what percentiles are considered “extreme” and what percentiles are not considered “extreme.”  Therefore, the metes and bounds of the claim language cannot be ascertained.  The claim will be examined as meaning “a percentile.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-17 will not be rejected under 35 U.S.C. 101 because although they recite abstract ideas, “training machine learning model…” and “applying the machine learning model…” necessarily roots the claimed subject matter in computer technology.  See DDR Holdings, LLC v. Hotels.com, L.P. 773 F.3d 1245 (Fed. Cir. 2014).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0231521 to Axelrod in view of U.S. Patent Application Publication No. 2018/0317800 to Coleman et al. (hereinafter “Coleman”).
For claim 1, Axelrod discloses a method of extracting valid gastrointestinal tract EMG data from a raw time series data set acquired from an electrode patch (Abstract), the method comprising:
obtaining data from an electrode patch configured to sense and acquire EMG voltage signals (para [0093]);
identifying a plurality of artifacts within a raw time series data set derived from the EMG voltage signals, the identified plurality of artifacts comprising a set of data points nominally centered timewise on a point of largest excursion from an average value of zero-crossing and extending toward an average or zero-crossing (see claim 1);
identify one or more artifacts in raw time series test data set (see claim 1) and classify each of the one or more artifacts in the test data set based on one or more characteristics (para [0112]),
eliminate the one or more classified artifacts form the raw time series test data set by tracking the one or more classified artifacts down to any of a zero-crossing or a midpoint-crossing point on either side of a high amplitude artifact (para [0116] and [0118]) (also see para [0105] and [0109]) (also see claim 1), and
replace the one or more identified artifacts from the test data set with any of interpolated points or constant value points that span a gap across the eliminated one or more classified artifacts to create a clean time series data set comprising the valid gastrointestinal tract EMG signals (para [0118]).
Axelrod does not expressly disclose that the data set is a training data set, training a machine learning model on the identified plurality of artifacts in the raw time series training data set, and applying the machine learning model to a raw time series test data set, and that the steps of identifying, eliminating, and replacing the artifacts is done by the machine learning model.
Coleman teaches a data set that is training data set (para [0064]), training a machine learning model on identified artifacts in a training data set (para [0064]), and applying the machine learning model to identify and eliminate artifacts (para [0064]).
It would have been obvious to a skilled artisan to modify Axelrod such that the data set is a training data set, training a machine learning model on the identified plurality of artifacts in the raw time series training data set, and applying the machine learning model to a raw time series test data set, and that the steps of identifying, eliminating, and replacing the artifacts is done by the machine learning model, in view of the teachings of Coleman, because a machine learning model is a different type of algorithm and/or logic structure that can perform that can assist a person to remove and replace artifacts in the an EMG dataset.
For claim 2, Axelrod further discloses wherein the electrode patch is a skin-surface mounted electrode patch that comprises an array of bipolar electrode pairs (para [0093]).
For claim 3, Axelrod further discloses wherein the array comprises two or more bipolar pairs of electrodes arranged substantially orthogonally relative to each other (para [0093]).
For claim 4, Axelrod further discloses wherein identifying the plurality of artifacts within the raw time series training data set is based on a standard deviation of the set of data points (para [0107]) (also see claim 2).
For claim 5, Axelrod discloses wherein identifying the plurality of artifacts within the raw time series training data set is based on a percentile ranking of the set of points where a respective identified artifact within the training data set is identified as a structure having at least one data point in an extreme percentile (para [0111]) (also see claim 3).
For claim 6, Axelrod further discloses wherein identifying the plurality of artifacts within the raw time series training data set comprises filtering the raw time series data to remove low frequencies or high frequencies from each channel (para [0117] and [0119]).
For claim 7, Axelrod further discloses wherein identifying the plurality of artifacts within the raw time series training data set comprises offsetting data amplitude by an average amplitude, thereby creating a data set with an average value zero (see claim 5).
For claim 8, Axelrod further discloses wherein identifying the plurality of artifacts within the raw time series training data set comprises: tracking at least one artifact from the plurality of artifacts to a nearest zero-crossing or midpoint-crossing; selecting a first point on a first side nearest to the zero-crossing or midpoint-crossing; selecting a second point on a second side nearest to the zero-crossing or midpoint-crossing; and interpolating replacement points between the first point and the second point (para [0116] and [0118]) (also see claim 6).
For claim 9, Axelrod further discloses wherein identifying the plurality of artifacts within the raw time series training data set comprises tracking at least one of the plurality of artifacts to a nearest zero-crossing or midpoint-crossing, and setting all replacement points to a zero value or a midpoint value (see claim 7).
For claim 10, Axelrod further discloses wherein identifying the plurality of artifacts within the raw time series training data set comprises using an adaptive threshold criterion based on statistical measures complementary to a statistical measure used to set a preliminary threshold (see claim 12).
For claim 11, Axelrod further discloses wherein identifying the plurality of artifacts within the raw time series training data set comprises using characteristics of data shape that have been previously identified as artifactual (see claim 13).
For claim 12, Axelrod further discloses wherein the data shape includes a rapid initial excursion followed by an approximately exponential decay with or without subsequent ringing (see claims 14 and 15).
For claim 13, Axelrod, as modified, further discloses wherein the machine learning model comprises approaches based on Artificial Neural Networks, Bayesian Networks, Random Forest, Decision Tree Learning methods, or a combination thereof (para [0064] of Colemna).
For claim 14, Axelrod, as modified, further discloses wherein each identified artifact of the plurality of artifacts within the training data set includes unique characteristics comprises one or more of: an amplitude, a periodicity of variations, a frequency of variations, and a shape of an envelope (para [0020]-[0021]).
For claim 15, Axelrod, as modified, further discloses wherein identifying the one or more artifacts, from the test data using the machine learning model, is based on one or more characteristics comprising: an amplitude, a periodicity of variations, a frequency of variations, a shape of an envelope, or a combination thereof (para [0020]-[0021]).
For claim 17, Axelrod further discloses positioning the electrode patch onto an abdominal region of a patient (as can be seen in Fig. 1).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axelrod in view of Coleman, and further in view of U.S. Patent No. 5,709,213 to Kruse et al. (hereinafter “Kruse”).
For claim 16, Axelrod and Coleman do not expressly disclose wherein the one or more artifact from the test data set identified by the machine learning model comprises an artifact amplitude lower than an amplitude of surrounding rhythmic activity.
However, Kruse teaches wherein the one or more artifact from the test data set identified by the machine learning model comprises an artifact amplitude lower than an amplitude of surrounding rhythmic activity (Fig. 1A) (col. 3, lines 54-58).
It would have been obvious to a skilled artisan to modify Axelrod wherein the one or more artifact from the test data set identified by the machine learning model comprises an artifact amplitude lower than an amplitude of surrounding rhythmic activity, in view of the teachings of Kruse, for the obvious advantage of taking into account the rhythmic patterns of a heartbeat (or pacing pulses from a pacemaker) that are going to be data picked up by a sensor that is close to the heart (i.e., on the abdomen is in proximity to the heart).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791